Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 1 of 9 PageID #: 419

  


                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND




  VICTOR A. TAVARES,                     :
                 Plaintiff               :
                                         :
        v.                               :        C.A. No. 1:18-cv-00606-MSM-PAS
                                         :
  LIEUTENANT MACOMBER, et al,            :
               Defendants                :




                            MEMORANDUM AND ORDER

  Mary S. McElroy, United States District Judge


        On November 2, 2018, the petitioner, a prisoner at the Adult Correctional

  Institutions (“ACI“), in the custody of the Rhode Island Department of Corrections,

  filed a Complaint invoking 42 U.S.C.A. § 1983, and claiming violations of the Eighth

  Amendment to the United States Constitution. He initially sued the Department of

  Corrections (no longer a defendant) and a number of correctional officers (“COs”) and

  supervisory personnel. In the intervening 22 months, and in connection with a series

  of recommendations by Magistrate Judge Patricia A. Sullivan, the filings have

  mounted up, consisting of multiple motions to dismiss, two amended complaints, an

  attempt to file a supplemental complaint, multiple motions for both a Temporary

  Restraining Order and a Preliminary Injunction, and multiple motions for summary

  judgment.

                                             1
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 2 of 9 PageID #: 420

  


            This Memorandum and Order, along with text orders filed contemporaneously,

  is intended to dispose of all the pending motions in this case, as of the date of this

  filing.

                                    Mr. Tavares’ Claims

            Mr. Tavares’ Second Amended Complaint (“SAC”) (ECF No. 24) is the operative

  one. See Magistrate Judge’s Report & Recommendation (ECF No. 68) at n. 1. That

  Complaint describes three incidents that, according to Mr. Tavares, gave rise to

  multiple constitutional violations of the Eighth Amendment.1 Further detail is given

  in the Report & Recommendation (ECF No. 68).2 The facts, although not the legal

  conclusions, stated in the SAC are accepted as true in the recounting below.

            First, Mr. Tavares was notified in September of 2018 by one of the defendant

  COs that the ACI intended to destroy “court clothes” consisting of a three-piece suit

  and a button-down shirt. Mr. Tavares argued that he still had a need for the clothing,

  and that argument resulted in his being “booked” three times for the same “offense.”



                               
  1  Mr. Tavares attempted to supplement his Second Amended Complaint by including
  a fourth transaction in which he claims that a criminal charge was unlawfully
  “fabricated” and caused his sentence to be increased. In his description, at least one
  additional defendant is implicated. His objection to the Magistrate Judge’s denial of
  his Motion to Supplement is moot in light of this Memorandum granting the Motion
  to Dismiss. In addition, as explained in the text order entered this date, it fails to
  state a federal claim.
  2
    With respect to dismissal of the complaint, I fully endorse and accept the Magistrate
  Judge’s Report & Recommendation. I write at this length only to emphasize that I
  have reviewed all the filings and reached a determination de novo.  I reject that
  portion of the Magistrate Judge’s Report and Recommendation that allowed Mr.
  Tavares thirty (30) days to amend his complaint; Mr. Tavares requested permission
  to amend in his Motion for Relief (ECF No. 79) and in this Memorandum I DENY
  that Motion.
                                              2
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 3 of 9 PageID #: 421

  


  The booking was upheld by Deputy Warden Moore who also ordered the clothing

  destroyed.

        Second, on September 18, 2018, Mr. Tavares was involved in a fight with

  another inmate. Mr. Tavares alleges without amplification that CO Spadoni knew

  there would be an “incident,” but did nothing to prevent it. During the course of CO

  Spadoni’s attempt to break up the fight, he caused Mr. Tavares’ head to strike a metal

  pole, rendering him “incapacitated.” While he was on the ground, Lt. Macomber

  ordered a second CO to “juice him” and Mr. Tavares was sprayed with a substance he

  refers to as “riot spray.” His summary draws a distinction between “riot spray” and

  “pepper spray” but does not explain the difference except to say that “riot spray” is

  intended for large crowds rather than direct contact with skin. A nurse was called to

  provide medical aid but, according to Mr. Tavares, Lt. Divine interfered with that

  care. In addition, he ordered Mr. Tavares’ haircut, for reasons not revealed in the

  SAC. In spite of being allegedly involved in the incident, Lt. Divine adjudicated the

  “booking,” resulting in solitary confinement and what Mr. Tavares contends was an

  unauthorized, and thus illegal, loss of good time.

        Finally, Mr. Tavares alleges the Eighth Amendment was violated by his being

  kept in solitary confinement for 20 months, where the lights were kept on all night,

  where his meal portions were “shorted,” and where he was denied adequate hygiene

  and footwear.




                                            3
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 4 of 9 PageID #: 422

  


                                    JURISDICTION

        Jurisdiction is appropriate as the action is brought pursuant to 42 U.S.C.A.

  1983, 1985(3) and 1986. His claims of various violations of the Eighth Amendment

  present federal questions. 28 U.S.C.A. § 1331.

                                STANDARD OF REVIEW

        As Mr. Tavares has made timely objection to the Magistrate Judge’s R & R.

  (ECF No. 74), my review is de novo pursuant to Fed.R.Civ.P. 72(b)(3). Mr. Tavares’

  objection describes a number of portions of the R&R and, particularly as he is

  proceeding pro se, can fairly be described as objecting to the whole thing. Therefore,

  the Court has reviewed the full Motions to Dismiss de novo applying the “plausible

  claim” standard of Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 1949, 173

  L.Ed.2d 862 (2009).

                                   EIGHTH AMENDMENT

        As    thoroughly    articulated   in        the   Magistrate   Judge’s   Report   &

  Recommendation, the SAC fails here for two connected reasons: first, most of the

  “wrongs” that Mr. Tavares alleges were committed against him are simply not

  constitutional violations;3 and, second, where a constitutional violation could


                            
  3 A number of Mr. Tavares’ complaints concern conduct on the part of ACI officials
  that he claims violates ACI policy. E.g., multiple sanctions for a single disciplinary
  transgression; Lt. Divine adjudicating a grievance when he participated in the
  underlying event; a sanction of loss of good time when such was arguably not
  permitted; and destruction of his clothing. In his Response to the Motion to Dismiss,
  he evidences a belief that if these acts were done with “deliberate indifference,” they
  amount to constitutional violations. He misunderstands the law. “Deliberate
  indifference” does not transform a violation of state or administrative policy into a
  constitutional violation. “Deliberate indifference” is an element of an Eighth
                                               4
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 5 of 9 PageID #: 423

  


  conceivably be made out, he has failed to plead sufficient underlying facts to state a

  plausible claim, relying instead on conclusory language that does little more than

  track the elements of a basis for relief.

        Not every happening adverse to a prisoner is unlawful, not even significant

  ones. Not every condition of confinement is an unconstitutional one. And not every

  wrongful act committed by the institution or those in its employ violates the Eighth

  Amendment. Mr. Tavares has raised several different types of Eighth Amendment

  claims. First, he accuses CO Spadoni of a failure to protect him, even though the CO

  allegedly had knowledge there would be an “incident.” The obligation to protect,

  however, arises only when a substantial risk of serious harm is obvious. Farmer v.

  Brennan, 511 U.S. 825, 842, 114 S.Ct. 1970, 1981 (1994). Here, Mr. Tavares SAC

  states:

        16. Before the altercation, Defendant C.O. Spadoni, through his years of
        training and experience, became knowledgeable of the fact that an
        incident was going to take place between the Plaintiff and another
        inmate, yet he did nothing to prevent the incident from taking place.

  This does not come close to pleading facts which, if proven, would establish that the

  CO had a subjective awareness of a “substantial of serious harm” or that such a risk

  was obvious. Id.




                             
  Amendment violation for which the state may be held liable, but there must be a
  constitutionally cognizable deprivation to begin with. Hope v. Pelzer, 536 U.S. 730,
  737-38, 122 S.Ct. 2508, 2514, 153 L.Ed. 666 (2002) (prisoner must show both the
  wanton infliction of pain and that the officials acted with “deliberate indifference” to
  the risk to health or safety).
                                              5
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 6 of 9 PageID #: 424

  


        Second, Mr. Tavares alleges the use of excessive force in the use of “riot spray”

  and, perhaps in his hair being cut at the conclusion of the episode.4 Excessive force,

  however, involves the “wanton infliction of pain,” Moore v. Weeden, C.A. No. 09-

  434M, 2012 WL 733837, at *7 (D.R.I. March 6, 2012). It is punishment inflicted

  “totally without penological justification.”    Hope v. Pelzer, 536 U.S. 730, 737, 122

  S.Ct. 2508, 2514, 153 L.Ed.2d 666 (2002). There is nothing pleaded that would even

  give rise to inferences satisfying this high standard. On the face of it, Mr. Tavares

  acknowledges he was involved in a physical fight with another inmate and that these

  events occurred while CO Spadoni was trying to break up the fight. Without specific

  allegations that would support an inference that the measures taken were so

  unnecessary – and so painful or otherwise causing of serious injury – that they were

  inflicted wantonly, the SAC again fails to state a plausible claim upon which relief

  can be granted.

        Third, there is the hint of allegations of denial of adequate medical care, both

  in the claim that officers interfered with a nurse’s attempt to tend to him after his

  head hit a metal pole and in the vague assertion of “inadequate” hygiene. But these

  are only hints that, in the absence of much fleshing out with respect to context, do

  not meet the standard of “deliberate indifference to a prisoner’s serious illness or

  injury.” Estelle v. Gamble, 429 U.S. 97, 105, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976).



                             
  4 There is no elaboration in the SAC about the haircut. Thus, the Court is at a loss
  to determine whether this is an “excessive force” complaint, or an unconstitutionally
  punitive conditions of confinement complaint, or a violation of prison policy
  complaint. But see infra at p. 8-9 for some more information.
                                             6
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 7 of 9 PageID #: 425

  


        Finally, the bulk of the SAC alleges conduct that would come under the

  “conditions of confinement” rubric, stemming from the right to be free from cruel and

  unusual punishment. Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 1977,

  128 L.Ed.2d 811 (1994), is again the “touchstone.” An Eighth Amendment violation

  occurs if conditions of confinement constitute a deprivation “objectively, sufficiently

  serious” to constitute a “denial of the minimal civilized measure of life’s necessities,”

  and if the state official acted with deliberate indifference Wilkinson v. Austin, 545

  U.S. 209, 214, 125 S.Ct. 2384, 2389, 162 L.Ed.2d 174 (2005) (“extreme isolation” in

  which “inmates are deprived of almost any environmental or sensory stimuli and of

  almost all human contact”)., While the 20 months that Mr. Tavares complains he

  spent in solitary confinement seems prolonged, he does not, as the R&R noted, divulge

  any factual details about why he was placed in segregation, or what type of

  segregation it was:    protective isolation, punitive segregation or administrative

  segregation. And beyond his complaint that the lights are kept on at night, he fails

  to plead any specifics to explain what he means by inadequate hygiene and “shorted”

  meal portions. (ECF No. 24, Para. 19).          These allegations fall far short of the

  “extreme deprivation [] beyond the bounds of human decency” that are the foundation

  of an Eighth Amendment conditions of confinement violation. Parker v. Wall, C.A.

  No. 10-040 ML, 2010 WL 4455818, at *2 (D.R.I. Oct. 6, 2010).

        For these reasons, and those expressed in the R&R (ECF No. 68), I GRANT the

  defendants Motions to Dismiss (ECF Nos. 47, 53) the Second Amended Complaint

  (ECF No. 24).



                                             7
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 8 of 9 PageID #: 426

  


                                           CODA

        In anticipation of the result above, Mr. Tavares filed, on January 6, 2020, what

  he styled as a “Motion for Relief,” offering with it a document entitled “Second

  Amended Complaint.” (ECF Nos. 79, 79-1). This Amended Complaint seeks to cure

  the deficiencies identified in the Magistrate Judge’s Report & Recommendation (ECF

  No. 68). Mr. Tavares in this newest version does add further facts. He fleshes out

  the clothing destruction by tying it to dry cleaning and insulting language from CO

  Santa-Gata. (ECF No. 79-1, Para. 8). He adds context to the failure to protect claim

  by alleging that CO Spadoni placed him and another inmate “in the same cage

  together,” resulting in a fight. CO Spandoni, according to the document, knew that

  the plaintiff and this other inmate had just been engaged in a heated argument. (ECF

  79-1, Para. 9). If injuries committed at the hand of the other inmate had been serious,

  and if those injuries formed the basis of the failure to protect claim, and if Mr. Tavares

  were blameless in instigating the physical altercation, and if the argument allegedly

  overheard by CO Spandoni had included a threat of harm so obvious as to charge

  Spandoni with subjective awareness of the risk, this section would come closest to

  stating a claim under the Eighth Amendment. But even making allowances for a pro

  se Complaint, none of that is pled nor can it be inferred. The injury complained of

  still is that the defendants sprayed him with some substance while he was

  incapacitated on the floor after hitting his head inadvertently on a metal pole. He

  now states he “lost his footing and struck his head as he fell backwards.” He does not

  blame any defendant for that fall. The only action he blames defendants for is



                                              8
  
Case 1:18-cv-00606-MSM-PAS Document 102 Filed 09/03/20 Page 9 of 9 PageID #: 427




  spraying him when it was, in his opinion, not necessary. While he alleges he was

  sprayed “all over his face,” he claims no lasting or serious injury and the incident still

  does not rise to the level of excessive force, as discussed above. Finally, we learn from

  this latest effort at an amended Complaint that the “haircut” was actually an

  allegedly spiteful cutting-away of a “decorative hair lock that had three (3) blue rings

  imbedded in it, for religious purposes, to represent each year of growth.” (ECF No.

  79-1, Para. 9). If that is true, it would seem wholly unnecessary, possibly malicious,

  and conceivably an abuse of power. But not an Eighth Amendment violation.

        Because this proffered “Second Amended Complaint” fails to cure the

  deficiencies of what was already denominated the Second Amended Complaint (ECF

  No. 24), the “Motion for Relief” (ECF No. 79), treated as a Motion to Amend, is

  DENIED.



  IT IS SO ORDERED:



  ____________________________________
  _______________________________ __
                                  _ ____
  Mary SS. McElroy
           McElroy,
  United States District Court Judge


  Date: September 3, 2020




                                              9
  
